781 N.W.2d 852 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David Anthony JONES, Defendant-Appellant.
Docket No. 140191. COA No. 293187.
Supreme Court of Michigan.
May 26, 2010.

Order
On order of the Court, the application for leave to appeal the November 12, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Wayne Circuit Court and we REMAND this case to that court for resentencing in light of People v. Hendrick, 472 Mich. 555, 697 N.W.2d 511 (2005). On remand, the trial court shall sentence the defendant within the appropriate sentencing guidelines range or state on the record a substantial and compelling reason for the departure, in accordance with MCL 769.34(3) and People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003). We note that under Hendrick, supra at 564, 697 N.W.2d 511, the acts giving rise to the probation violation may provide a substantial and compelling reason to depart.